OW fe

4a DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case 2:20-mc-00030-RSL Document5 Filed 05/11/20 Page 1 of 3

CERTIFIED TRUE COPY es
ATTEST: WILLIAM M. MCCOOL4
Clerk, U.S. District Court = //
Western District of Washington ||

   
  

    
   

i

Deputy Clerc”

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
ABG-SHARK, No. 2:20-mc-0030 RSL
LLC, a Delaware limited liability
company, WRIT OF EXECUTION

Judgment Creditor,

V.

ORGANO GOLD INT’L, INC., a Nevada
corporation,

Judgment Debtor.

 

 

TO: THE U.S. MARSHAL FOR THE WESTERN DISTRICT OF WASHINGTON

You are directed to enforce the Judgment described below with interest and costs as
provided by law.

On February 4, 2020, a judgment was entered in the United Stated District Court for the
Southern District of Florida in the matter of Organo Gold, Int'l, Inc. v. Aussie Rules Marine
Services, LTD., et al., 18-CTV-80758-RAR in favor of Defendant ABG-Shark, LLC as Judgment
Creditor and against Organo Gold, Int’], Inc. as Judgment Debtor, in the amount of

$1,800,000.00.

WRIT OF EXECUTION (2:20-mc-0030 RSL) - 1
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case 2:20-mc-00030-RSL Document5 Filed 05/11/20 Page 2 of 3

On March 25, 2020, Judgment Creditor filed an action pursuant to 28 U.S.C. §1963 to
register said judgment in the United States District Court for the Western District of Washington,
docket number 2:20-mc-00025.

WHEREAS, according to a declaration of costs after judgment it appears that further
sums have accrued since the entry of judgment, to wit:

$28,718.72 accrued post-judgment interest in the U.S. Southern District of Florida,

$11.00 accrued costs in the U.S. Southern District of Florida,

$92.00 accrued costs in the U.S. Western District of Washington,

$158.50 accrued costs recording the judgment in Whatcom County, Washington, making
a total of

$28,980.22 ACCRUED COSTS AND ACCRUED INTEREST as of May 6, 2020.

No credit must be given for payments and partial satisfaction, as none has been made,
leaving a net balance of:

$1,828,980.22 ACTUALLY DUE on May 6, 2020, of which

$1,800,000.00 is due on the judgment as entered and bears interest at 6.33 percent per
annum, in the amount of $312.16 per day, from the date of entry of judgment, to which must be
added the commissions and costs of the officer executing this writ.

The judgment has been recorded with the Auditor's Office(s) of the following counties in
Washington:

Whatcom County, Auditor File Number 2020-0402275.

Execution shall be made against the personal property of the Judgment Debtor up to the

value of $1,828,980.22 located at:

5505 Hovander Rd.
Ferndale, WA 98248

WRIT OF EXECUTION (2:20-mc-0030 RSL) - 2
&k WwW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case 2:20-mc-00030-RSL Document5 Filed 05/11/20 Page 3 of 3

DATED: May 11 , 2020.

William M McCool

CLERK, UNITED STATES DISTRICT
COURT FOR THE WESTERN DISTRICT
OF WASHINGTON

   
 

Deputy Cfer

 
 

The following are names and addresses of the Judgment-Debtor to whom a copy of the Writ of
Execution must be mailed unless it was served at the time of the levy.

Organo Gold, International, Inc.
5505 Hovander Rd.
Ferndale, WA 98248

 

Tousley Brain Stephens PLLC

Kevin A. Bay

1700 Seventh Avenue

Suite 2200

Seattle, WA 98101

Attorneys for Organo Gold, Int’l, Inc.

 

Cardozo, Eckert & Sanchez, PLLC
Juan G. Sanchez

13790 NW 4th Street

Suite 107

Sunrise, FL 33325

Attorneys for Organo Gold, Int’l, Inc.

 

Nichamoff Law, P.C.

Seth Nichamoff

2444 Times Boulevard

Suite 270

Houston, TX 77005

Attorney for Organo Gold, Int’], Inc.

WRIT OF EXECUTION (2:20-mc-0030 RSL) - 3
